Citation Nr: 1120541	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for tinea pedis.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a facial skin disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for tinnitus


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2011, the Veteran testified before the undersigned during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  


FINDINGS OF FACT

1. The Board denied the Veteran's claim of entitlement to service connection for tinea pedis and a low back disability in an August 1992 decision.  The Veteran did not appeal these decisions.

2.  Evidence received since the Board's August 1992 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate a claim of service connection for tinea pedis or a low back disability; nor does it raise a reasonable possibility of substantiating the claims.

3.  The Veteran's facial skin disability is not related to an in-service disease or injury.  

4.  A neck disorder was not incurred in or related to an in-service disease or injury.

5.  The Veteran's tinnitus is not related to an in-service disease or injury, to include in-service acoustic trauma.  


CONCLUSIONS OF LAW

1. The August 1992 Board decision, which denied the Veteran's claims of service connection for tinea pedis and a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been submitted for the claims of entitlement to service connection for tinea pedis or a low back disability; the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A neck disability was not incurred in service.  38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  A facial skin disability was not incurred in service.  38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the petitions to reopen, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter dated in April 2007 satisfied all of VA's notification requirements.  See Quartuccio, 16 Vet. App. at 187; see also Dingess, 19 Vet. App. at 473.  The letter also satisfied the Kent requirements for his foot disability claim.  20 Vet. App. at 10.  A November 2007 letter satisfied the Kent requirements for the Veteran's low back disability claim.  Id.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  IT is noted that the RO incorrectly sought the Veteran's service records to verify a motor vehicle accident in Germany.  However, the Veteran has consistently asserted that the motor vehicle accident, for which he asserts caused injury to his back and neck, happened while he was stationed in Fort Benning, Georgia.  While this request was incorrect and therefore did not reveal proof of a motor vehicle accident in Germany, the Board finds that remanding this matter to obtain proof of a motor vehicle accident in Fort Benning is unnecessary.  The Veteran is found to be competent and credible about attesting to this accident and accompanying spine pain.  Further, his service treatment records indicate complaints of back pain for which he contributed to this accident.  As such, VA has satisfied its duty to assist in obtaining relevant records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c) (4) (iii).  The Veteran was not afforded an examination in association with his petitions to reopen his claims of service connection for his low back disability or tinea pedis.  As discussed below, the Board concludes that new and material evidence has not been submitted on these claims.  Accordingly, there is no duty to provide examinations for the claims.  See id.

With respect to the Veteran's service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was provided a VA audio examination in February 2008 to assess the nature and etiology of his tinnitus.  The Board has reviewed the examination report and determined that the opinion is adequate, as it is predicated on a full reading of medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the results of hearing tests performed during service, as well as the subsequent evaluations.  The examiner also provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr, 21 Vet. App. at 312. 

With respect to the Veteran's service connection claims for a neck disability and a facial skin disability, the Board finds that opinions as to whether these disabilities are directly related to active service are not required.  The service treatment records are absent for evidence of findings related to the Veteran's facial skin or neck and there is no medical evidence relating these disabilities to active service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms");  see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  New and Material Evidence

Generally, a claim which has been denied in a final rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a previously and finally disallowed claim may be reopened when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) (2010) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

a. Tinea Pedis

By way of procedural background, the Veteran initially raised a claim of service connection for tinea pedis, which was denied by the RO in August 1989 rating decision after finding that the Veteran's tinea pedis preexisted service with no aggravation therein.  He initially appealed the decision in November 1989.  The Board denied the Veteran's appeal in an August 1992 after also finding that there was no aggravation found during service.  The Veteran did not appeal the Board's decision and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2010).  In March 2007, the Veteran filed a petition to reopen his foot disability claim.  The RO denied the Veteran's petition in April 2008 and he was notified of the decision in April 2008.  The Veteran appealed this decision.  

At the time of the August 1992 Board decision, the claims file included the Veteran's service treatment records and VA medical records, to include an August 1989 VA examination.  The Veteran's service treatment records include an April 1973 entrance examination which showed a diagnosis of tinea pedis.  The Veteran was treated throughout service for foot problems.  Specifically, he complained of left foot pain in May 1973.  In March 1974, he was diagnosed with badly infected left foot and diagnosed with athlete's foot of the left foot.  He was put on a profile for this disorder.  In April 1975, the Veteran was again diagnosed with tinea pedis and athletes foot.  The Veteran's March 1976 separation examination showed that the Veteran had tinea pedis and the examiner noted that it was the same as on his entry to service.  The Veteran reported foot trouble on his Report of Medical History.  

The 1989 VA examination report provides that the Veteran was treated for tinea pedis in service.  On examination, he had severe bilateral foot dermatitis which appeared to be tinea.  He had crust on the skin on both feet, to include in and around his toes and along the medial portion of the foot involving the metatarsal, the talis, and the heel area.  He was diagnosed with tinea pedis.  The examiner did not provide an opinion as to whether the Veteran's pre-existing tinea pedis was aggravated by service.  

Since the August 1992 Board decision, evidence that has been added to the claims file relating to the tinea pedis, includes the Veteran's own lay statements, private medical records from Southwood Hospital and Dr. N.W., and medical records form the VA Medical Center in Tuskegee, Alabama.  

A March 2004 treatment note from Southwood Hospital indicates that the Veteran reported for the evaluation of a spot on his right cheek and "fungus concerns."  His diagnoses included prurigo nodularis of the right cheek and tinea pedis on the soles and between the toes.  He was prescribed medication to treat his tinea pedis.  Treatment notes from Dr. N.W. indicate treatment for his prurigo nodularis, not his tinea pedis.  

A January 2008 VA treatment note provides that the Veteran had lesions at the plantar aspect of his feet.  There was no maceration but there was extensive onchomycosis of the great toes and to a lesser extent to the remainder of his toes bilaterally.  He was diagnosed with tinea pedis, moccasin type and implored to wear proper socks and shoes to help eliminate foot fungus.  

The Veteran also submitted numerous lay statements indicating that his pre-existing foot condition was made worse by active duty, to include his service in Germany.  The Veteran repeatedly pointed to his separation examination which showed that his feet were abnormal.  The Veteran also testified during his November 2011 Board hearing that his feet would crack and bleed and then blister over.  He testified that these same symptoms continued through service discharge.  He also testified that although his feet got continually worse during his service in Germany, he was unable to seek treatment while he was in the field.  He indicated that after service discharge he continued to seek treatment for his feet.  The Veteran is competent and credible to provide testimony as to his symptoms.  See King, 5 Vet. App. at 21.  While tinea pedis is likely a disorder capable to lay observation, his contentions that his tinea pedis was aggravated by his service and continued through service discharge are essentially the same as the statements submitted prior to the Board decision.   As these contentions were previously raised by the Veteran, they are not new.  

As previously noted, the Board denied the Veteran's claim for service connection for tinea pedis in August 1992 because the evidence did not establish that the preexisting tinea pedis increased in severity during service.  Since then, new evidence has been received.  However, while new, the evidence is not material as it does not tend to establish that service made the Veteran's preexisting tinea pedis worse.  The evidence does not relate to an unestablished fact needed to substantiate the claim and thereby does not raise a reasonable possibility of substantiating the underlying issue of entitlement to service connection for tinea pedis.  The petition to reopen the claim of service connection is denied.   See 38 C.F.R. § 3.156(a).

b. Low Back Disorder

The Veteran initially raised a claim of service connection for a low back disorder which was denied by the RO in a rating decision dated in February 1990 after it was determined that there was no back disability at service separation, no evidence of continuity of symptomatology, and no evidence to link his post-service back disorder to service, to include an in-service automobile accident.  Following the Veteran's appeal of this decision, the Board also denied the Veteran's service connection claim for a low back disorder in an August 1992 decision, finding that the Veteran's low back symptoms noted during service did not establish a chronic disorder and there was no continuity of symptomatology following separation from service.  The Veteran did not appeal this decision and it became final.  

At the time of the August 1992 Board decision, the claims file included the Veteran's service treatment records and August 1989 general VA examination.  The Veteran's service treatment records include an April 1973 entrance examination which showed a clinically normal spine.  However, he complained of low back pain in April 1973 and November 1974.  The November 1974 treatment note provides that during the prior two months he had dull pain in his lower back which increased with movement.  The Veteran reported that he had been in an automobile accident in October 1974.  The pain did not radiate to his legs.  The examination was normal.  During the Veteran's March 1976 separation examination, his spine was found to be clinically normal; however, he reported a history of recurrent back pain.  

The August 1989 VA examination report provides that the Veteran complained of injuring his lumbar spine during service which resulted in continued back pain.  It was noted that he sought treatment from a chiropractor.  The examiner noted that the Veteran initially had trouble in his lumbar area and during the examination complained of stiffness and pain in the cervical spine.  On examination, the Veteran had normal back motion in all areas.  X-rays of the lumbar spine taken in August 1989 showed a normal lumbar spine.  He was diagnosed with chronic low back strain.  The examiner did not provide an opinion as to the etiology of the Veteran's low back disorder.  

Since the August 1992 Board decision, the Veteran submitted his own lay statements, private medical records from Southwood Hospital and Dr. N.W., and medical records from the VA Medical Center in Tuskegee, Alabama.  

The private treatment records from Southwood Hospital show that the Veteran complained of persistent neck and back pains in March 2000.  X-rays were taken of the Veteran's lumbar spine in February 2003 and March 2006 both showed normal findings.  

The treatment records from Dr. N.W. show treatment for the Veteran's face disorder and are not pertinent to his low back claim.  VA treatment records indicate that in January 2008 the Veteran complained of persistent, recently aggravated low back pain which had been present since an in-service motor vehicle accident.  He was diagnosed with low back pain due to ligamentous laxity of the S-I joints and resulting hypermobility of the S-I joints.  

The Veteran also submitted numerous lay statements indicating that his low back disability was caused by two in-service motor vehicle accidents.  He testified that he sought treatment during service for pain and stiffness and that these same symptoms continued through service discharge.  The Veteran is competent and credible to provide testimony as to his symptoms.  See King, 5 Vet. App. at 21; see also Jandreau, 492 F.3d at 1377.  The Veteran's contentions are essentially the same as his previous statements - i.e. that his low back disability was caused by an in-service injury.  As this contention was previously raised by the Veteran, it is not new.  

It is noted that the Veteran submitted numerous notarized third-party statements indicating that the Veteran was involved in a motor vehicle accident prior to his deployment to Germany.  These statements however do not support his petition to reopen as the Board acknowledged the motor vehicle accident and instead denied service connection on the basis that any back pain experienced during service had been resolved at service separation and there was no competent evidence linking his current low back disorder to service.  As such, the notarized statements do no raise a reasonable possibility of substantiating an unestablished fact.  

As provided above, the Veteran has submitted new evidence since the February 1990 rating decision initially denying his service connection claim.  While new, however, the evidence is not material as it does not tend to establish that his low back disability was caused by an incident or injury sustained during service.  The evidence does not relate to an unestablished fact needed to substantiate the claim and thereby does not raise a reasonable possibility of substantiating the underlying issue of entitlement to service connection for a low back disorder.  The petition to reopen the claim of service connection is denied.   See 38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran asserts that he is entitled to service connection for a facial skin disability, a neck disability, and tinnitus.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  

a.  Skin Disability

Post-service medical records indicate that the Veteran suffers from a current diagnosis of prurigo nodularis.  As such, the Board turns to the issues of service incurrence and nexus.  

The Veteran's service treatment records are silent for any diagnosis of prurigo nodularis or any other facial skin disability.  His March 1976 service discharge examination indicates that the Veteran continued to have problems with his diagnosed tinea pedis on his feet.  However, the examination is silent for any other skin disability.  The Veteran also expressly denied any skin problems in the accompanying March 1976 Report of Medical History.  

Post-service medical records indicate a diagnosis of prurigo nodularis.  Private treatment records from Dr. N.W., dated from February 1983 to March 1986, indicate a diagnosis of and treatment for prurigo nodularis of the face.  Private treatment records from Southwood Hospital, dated in March 2001, show that the Veteran was diagnosed with mild acne and treated with medication.  A March 2005 Southwood treatment record provides that the Veteran was following up on a spot on the right side of his face.  He was diagnosed with prurigo nodularis and a scarred cyst.  VA treatment records are silent for complaints of or treatment for any facial skin disorders.  The treatment records do not provide a medical opinion as to the etiology of his facial skin disorder.  

The Veteran testified during his November 2011 Board hearing that once he started to shave during service lesions and bumps started to appear on his face.  He indicated that these lesions were removed through injections and medications.  He provided that he was put on a shaving profile that accepted him from shaving during service.  However, upon service discharge, the Veteran entered into law enforcement and he was required to shave which exacerbated his condition.  

The Veteran is competent to testify about his symptoms relating to his facial skin disability.  Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App at 303; Buchanan, 451 F.3d at 1337; Davidson, 581 F.3d at 1313.  But unlike conditions that are readily observable to a lay person, such as varicose veins described in Barr or dislocated shoulder in Jandreau, prurigo nodularis is not a condition capable of lay diagnosis.  The Board finds that prurigo nodularis may not be diagnosed by its unique and readily identifiable features.  The presence of this type of disorder is "medical in nature" and not capable of lay observation.  Davidson, 581 F.3d at 1313; Buchanan, 451 F.3d at 1331; Jandreau, 492 F.3d at 1372.  Because a lay person is not capable of opining as to matters requiring medical knowledge, the Veteran is not competent to provide a lay diagnosis or to proffer an opinion as to the prurigo nodularis.  Further, the credibility of his statements regarding in-service symptomatology are called into question as the service treatment records do not show that he was put on such a shaving profile, his separation examination shows that his skin was normal, and he expressly denied any skin problems at that time.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam78 F.3d 603 (Fed. Cir. 1996).  

Further, the absence of documented complaints of a facial skin disability until many years after service discharge weigh against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage, 10 Vet. App. at 495-96.  

In weighing the evidence, the Board acknowledges the Veteran's assertions of his past and current symptomatology.  However, the Board places greater probative value the medical evidence which does not show a diagnosis until many years after service discharge and is silent for any indication that his prurigo nodularis is related to service.   

The Board finds that the preponderance of the evidence and the benefit-of-the- doubt rule does not apply.  The claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

b.  Neck Disability

It is noted that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1311, see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 11131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Pain alone, without a diagnosed identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356 (Fed. Cir. 2001).  Evidence must show that the Veteran currently has a disability for which benefits are being claimed.  As will be discussed below, there is some question as to whether the Veteran suffers from a current neck disability.  However, even assuming that the Veteran does suffer from such a disability, service connection is not warranted.  

The Veteran's service treatment records are silent for any complaints of or treatment for neck pain.  Instead, they show that the Veteran complained of low back pain in April 1973 and November 1974.  The Veteran's March 1976 separation examination showed his spine to be clinically normal.  At that time, the Veteran indicated that he had recurrent back pain but did not complain of specific neck pain.  

Post-service medical records indicate that in March 1997 the Veteran sought treatment for pain in the left side of his neck and shoulder from Southwood Hospital, which had started in January 1997.  He was diagnosed with cervical strain.  A March 2000 Southwood Hospital treatment note revealed persistent neck and back pains.  Finally, a March 2001 Southwood treatment note provides that the Veteran had pain in the back of his neck for the last two weeks.  He was assessed with neck pain and muscle spasm.  The associated VA treatment records are silent for any complaints, treatment, or diagnosis of a neck disability.  None of these treatment records indicate a nexus between his current neck pain and his service.  

The Veteran testified during his November 2011 Board hearing that he was involved in two in-service motor vehicle accidents which caused injury to his low back and neck.  Specifically, the Veteran has consistently provided that he was involved in a motor vehicle accident while being stationed in Ft. Benning, Georgia.  The Veteran then provided on or about April 1975 he was on his 30-day leave and was involved in another accident where he hit a telegraph pole.  He provided that shortly thereafter, he started to experience low back and neck pain.  The Veteran indicated that he continued to experience pain and stiffness in his neck and back while stationed in Germany and sought treatment when he was not in the field.  He also testified that he has not been diagnosed with a specific neck disability, but has been prescribed physical therapy.  

The Board finds that the Veteran is competent to testify about his symptoms relating to his neck pain.  Because a lay person is not capable of opining as to matters requiring medical knowledge, the Veteran is not competent to provide a lay diagnosis or to proffer an opinion as to a neck disability.  See Davidson, 581 F.3d at 1313; Buchanan, 451 F.3d at 1331; Jandreau, 492 F.3d at 1372.  

The Veteran also submitted notarized third-party statements indicating that he was involved in a motor vehicle accident while on a 30-day leave and consistently reported to being involved in an earlier motor vehicle accident while stationed in Ft. Benning.  He provided that these motor vehicle accidents caused pain to his low back and neck.  Again, the Veteran is competent to report his symptoms; however the service treatment records are silent as to complaints of neck pain.  As provided above, he only complained of low back pain.  Even assuming that the Veteran suffered from some neck pain following the accident, this pain appears to have been acute because the Veteran denied any back pain in May 1975, and his back was found to be clinically normal during his March 1976 separation examination.    

Further, the absence of documented complaints of neck pain until many years after service discharge weigh against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson, 12 Vet. App. at 459.  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage, 10 Vet. App. at 495-96.

Accordingly, the evidence of record weighs against a finding of service connection for a neck disability.  Specifically, the only post-service medical record which shows a diagnosis for a neck disability is in January 1997 treatment note.  Subsequent treatment records assess the Veteran with neck pain.  The evidence further does not show a nexus between any neck pain and service.  The Veteran's complaints are also insufficient to establish a neck disability given his lack of medical expertise.  Without any medical evidence of a neck disability in service and currently, service connection cannot be granted.  See Degmetich, 104 F.3d at 1332.  

Further, to the extent that the Veteran asserts his low back disability caused or aggravated his neck disability, the Board notes that the Veteran is not service connected for a low back disability.  There is no basis in law for a grant of service connection for a disorder as secondary to a disorder which is not service connected.  38 C.F.R. § 3.310 (2010); see Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, service connection cannot be granted on a secondary basis to a nonservice-connected disability.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).  

c.  Tinnitus

The record reveals a current diagnosis of tinnitus.  The Board turns to the issues of in-service incurrence and nexus.  

By way of background, the Veteran testified during his Board hearing that he was in a field artillery unit where he was exposed to excessive noise, to include gunfire, battalion fire, and night fire.  He indicated not wearing hearing protection and experiencing ringing in his ears after such exposure.  The Veteran's DD Form 214 indicates that he was trained as a "wheel vehicle mechanic."  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates the probability of noise exposure for various service occupations.  The Veteran's specific occupation shows a high probability of in-service noise exposure.  Further, the Veteran is competent to report in-service noise exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, in-service acoustic trauma is conceded.  

The Veteran's service treatment records are silent for any complaints or treatment of hearing problems.  The March 1976 separation examination report shows that the Veteran was given an audiometric examination to assess his hearing.  Some degree of hearing loss was noted at that time.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, there were no complaints of tinnitus during the examination or in the accompanying Report of Medical History.  In fact, the Veteran specifically denied ear troubles at that time.  

The Veteran was afforded a general VA examination in August 1989 and the report is silent for any complaints of tinnitus.  The Veteran was afforded a February 2008 VA audio examination where the examiner reviewed the claims file.  He reported that his tinnitus had its onset about 30 years prior to the examination and hindered his ability to communicate in the presence of background noise.  The examiner acknowledged the Veteran's tinnitus and noted that the onset was likely in 1978 which was two years after service separation.  Due to this fact as well as the fact that no hearing problems were noted at the Veteran's separation examination, the examiner opined that his tinnitus was less likely as not due to his in-service noise exposure.  As provided above, this examination is adequate and given probative weight.  

The Veteran testified during his November 2010 Board hearing that he would experience ringing in his ears for two days after being exposure to gunfire.  He provided that after service the ringing in his ears continued to bother him.  The Board also finds that the Veteran is competent to state that he experienced noise exposure in service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Jandreau, 492 F.3d 1372.  He is also found to be credible in these assertions.

The Board sympathizes with the Veteran and acknowledges that his tinnitus has likely had a significant impact on his daily life.  However, the weight of the evidence is against a finding that the Veteran's tinnitus was incurred in or related to service.  Again, post-service medical records show that the Veteran's tinnitus was not noted until 2008 and he did not seek treatment for his tinnitus until many years after service discharge.  See Maxson, 12 Vet. App. 453.  The Board finds that the medical evidence discounting a link to service outweighs the Veteran's statements offered in association with service nexus many years after service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for tinnitus.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.



ORDER


The petition to reopen the claim of service connection for tinea pedis is denied. 
 
The petition to reopen the claim of service connection for a low back disability is denied.  

Entitlement to service connection for a facial skin disability is denied.  

Entitlement to service connection for a neck disability is denied.  

Entitlement to service connection for tinnitus is denied. 




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


